COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-14-00319-CV


Brenda F. Price                           §    From the 233rd District Court

                                          §    of Tarrant County (233-524121-12)
v.
                                          §    August 6, 2015

Michael D. Price                          §    Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed.        It is ordered that the trial court’s order is

vacated and the appeal is dismissed.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM